FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     November 21, 2014

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                       No. 14-1275
                                              (D.C. No. 1:12-CR-00048-WJM-12)
CHARLTON VAUGHN, a/k/a Money,                              (D. Colo.)
a/k/a Lil’ Money,

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before LUCERO, HARTZ, and McHUGH, Circuit Judges.


      After accepting a plea agreement that included a waiver of his right to appeal,

Charlton Vaughn pleaded guilty to one count of conspiracy to distribute cocaine or

base cocaine. Notwithstanding the appeal waiver, he filed a pro se notice of appeal

and counsel was appointed to represent Mr. Vaughn on appeal. The government has

moved to enforce the waiver. See United States v. Hahn, 359 F.3d 1315, 1328 (10th

Cir. 2004) (en banc) (per curiam). The government has also filed a motion to keep

*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Vaughn’s plea agreement, attached as an exhibit to the motion to enforce, under

seal.

        Mr. Vaughn’s lawyer has filed a response to the government’s motion to

enforce in which he states that “Appellant Vaughn has no objection to the

Government’s Motion to Enforce An Appeal Waiver.” Resp. at 2. Moreover,

Mr. Vaughn does not object to the motion to seal.

        The motion to enforce is granted and this matter is dismissed. We also grant

the government’s motion to file Mr. Vaughn’s plea agreement under seal.



                                               Entered for the Court
                                               Per Curiam




                                         -2-